DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application, in particular the abstract, has been amended as follows, because it was not presented on a separate page as required by 37 CFR 1.121(h). Please delete the abstract and insert: 

An electron beam 3D printing machine, comprising a chamber for generating and accelerating an electron beam and an operating chamber in which a metal powder is melted, with the consequent production of a three-dimensional product. The chamber for generating and accelerating an electron beam houses means for generating an electron beam and means for accelerating the generated electron beam, while the operating chamber houses at least one platform for depositing the metal powder, metal powder handling means and electron beam deflection means. The accelerator means for the generated electron beam comprise a series of resonant cavities fed with an alternating signal.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an electron beam 3D printing machine, comprising a first chamber for generating and accelerating an electron beam and a second operating chamber, in which a metal powder is melted, with the consequent production of a three- dimensional product; the second chamber housing at least one platform for depositing the metal powder, metal powder handling means and electron beam deflection means; wherein said 3D printing machine-comprises, in sequence, a cathode housed in said first chamber and designed to provide currents ranging between 0.5 and 2mA; a set of electrostatic lenses housed in said first chamber; a series of resonant accelerator cavities with time-variable electromagnetic fields obeying a sinusoidal law, the oscillation frequency of which is in the GHz range, and housed in said first chamber; and a window assembly arranged between said first chamber and said second chamber; said window assembly comprising an upper dividing wall and a lower dividing wall that, with the upper dividing wall, forms a compensation chamber; a window, through which the electron beam passes, and a valve, for placing said first chamber and the pressure compensation 
Due to their dependency, claims 2-4 are necessarily allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879